DETAILED ACTION
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a display device comprising a display panel having gate lines and a shift register configured to supply gate pulses to the gate lines does not teach or fairly suggest a gate pulse output unit configured to receive one of the output control signal or the low potential voltage from the output terminal of the reset circuit and output a gate pulse based on a value of the received one of the output control signal or the low potential voltage, wherein the output control signal is maintained at the first level during a non-display period, and at the second level during a display period, wherein the gate pulse output unit comprises: a first output unit configured to provide a first output signal to an output terminal connected to the gate line, by reversing an output of the reset circuit; and a second output unit configured to invert the output of the reset circuit and provide a second output signal having a phase different from a phase of the first output signal, wherein a first rising start point of the first output signal and a second rising start point of the second output signal are the same as each other, wherein a first falling start point of the first output signal is earlier than a second falling start point of the second output signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622

                                                                                                                                                                                                       /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622